IN THE SUPREME COURT OF THE STATE OF NEVADA


JASON ARTHUR ALTHEIDE,                                                No. 84303
                  Appellant,
              vs.
THE STATE OF NEVADA,
                              Respondent.
                                                                              FILED
                                                                                   JUN 1 6 2022
                                                                         ELIZABETH A. BROWN
                                                                       CLERK F SUPREME COURT
                                                                     BY
                                                                                   DEPUTY CLERK


                          ORDER DISMISSING APPEAL

                 This is a pro se appeal from an order denying appellant's motion
to modify his sentence. Fifth Judicial District Court, Nye County; Robert
W. Lane, Judge.
                 Appellant has filed a motion to voluntarily withdraw the
appeal. The motion is granted. This court
                 ORDERS this appeal DISMISSED.




                             Hardesty


       A'a-cba‘•P              , J.
Stiglich                                       Herndon




cc:   Hon. Robert W. Lane, District Judge
      Jason Arthur Altheide
      Attorney General/Carson City
      Nye County District Attorney
      Nye County Clerk


                                                                                              A9- VI g
                                                       •. •" .••••.•=4.•-,7.3, 4    :•. "••       .   "
           t‘: